Citation Nr: 0031467	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  95-40 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an increased rating for sinusitis and allergic 
rhinitis with minimal bronchitis symptoms, currently 
evaluated as 10 percent disabling. 



WITNESS AT HEARING ON APPEAL

Appellant



REMAND


The veteran had active duty from November 1987 to September 
1992. This matter comes on appeal from a February 1992 
decision by the VA Regional Office in Denver, Colorado.

A review of the record shows that the veteran was last 
examined for rating purposes in August 1996. In order to 
determine the current extent and severity of the disability 
at issue, the case is remanded to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment for sinusitis since August 1996.  
When the requested information and any 
necessary authorization have been received, 
the RO should attempt to obtain copies of 
all pertinent records which have not already 
been obtained.

2.  Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the current extent and severity of the 
service-connected sinusitis.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail.  The examiner should 
identify the limitation of activity imposed 
by the disabling condition, viewed in 
relation to the medical history, considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of disability 
upon his ordinary activity. The examiner 
should note the number of incapacitating 
episodes per year due to sinusitis requiring 
prolonged anti-biotic treatment and those 
episodes characterized by headaches, pain, 
and purulent discharge or crusting.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




- 4 -


